Citation Nr: 0600100	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  He died in February 2001, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 decision 
of the Newark Department of Veterans Affairs (VA) Regional 
Office (RO).  A Travel Board hearing was held at the RO 
before the undersigned in September 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any action on her part is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
indicates that the appellant has received adequate 
notification of the VCAA and implementing regulations (and it 
is not alleged otherwise).  

The veteran's death certificate indicates that he died of 
natural causes.  At the time of his death, service connection 
had been established for postoperative residuals of 
laminectomies involving the lumbar spine, rated 40 percent, 
and for post-traumatic stress disorder, rated 10 percent.  
Essentially, the appellant contends that the service-
connected low back disability materially and substantially 
contributed to the veteran's death, because it was so painful 
that it prevented him from remaining still long enough to 
complete the dialysis he needed multiple times weekly for his 
kidney disease.

At the September 2005 hearing, it became clear via the 
appellant's testimony that there may be numerous medical 
records related to the veteran's health care prior to his 
death that are not yet associated with the claims folder.  On 
review of the claims file, it is unclear whether/or to what 
extent attempts were made to obtain such records.  For 
example, the appellant reported that outstanding records 
include medical records from the veteran's primary private 
physician, H. Weingarten, M.D.; medical records related to 
disability benefits the veteran received through his former 
employer, Johnson & Johnson; medical records related to 
disability benefits the veteran received through the Social 
Security Administration (SSA); records related to the 
veteran's dialysis treatment at Robert Wood Johnson Hospital; 
and records pertaining to hospice care the veteran received 
at the Barbara Chung Hospice.  (See transcript, pp. 3,5,6).  

VA hospital/treatment records are constructively of record, 
and must be secured and, if relevant, considered in 
addressing the matter of entitlement to service connection 
for the cause of the veteran's death.  Regarding non-VA 
medical records that allegedly are not yet associated with 
the claims folder, the Board notes that it is the appellant's 
responsibility to provide information (i.e., names/addresses) 
and any necessary releases to the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide information as to the names and 
locations of all private health care 
provider(s) identified at the September 
2005 hearing.  (She should be advised of 
the provisions of 38 C.F.R. § 3.158(a) in 
conjunction with this request.)  The RO 
should obtain complete records of the 
veteran's treatment from any health care 
provider identified.  The RO should also 
ask the appellant to identify all VA 
health care providers that treated the 
veteran prior to his death, then obtain 
complete records of any outstanding VA 
treatment records.  

2.  The RO should obtain from SSA the 
medical records upon which any award of 
SSA disability benefits to the veteran 
was based.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


